UNITED STATES DISTRICT COURT

 

 

 

 

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

DISTRICT OF NEVADA
United States of America, Case No. 2:19-cr- ES
Plaintiff
Vv.
Joel Martinez-Gonzalez, ——— ENTERED SERVED ON
Jesus Manuel Velasquez-Rincon, COUNSEL/PARTIES OF RECORD
Martin Martinez Madrid, and
Victor Rodolfo Reyes, Jr., OCT 15 2019
Defendant(s) ;
LERK US DISTRICT CO
By. DISTRICT OF NEVADA RT
: DEPUTY

 

 

 

 

Based on the government’s oral motion and the authority provided by Federal Rule of
Criminal Procedure 6(e)(4) and Local Rule IA 10-5, THE COURT HEREBY FINDS AND
ORDERS that the indictment in this case and all related documents must be kept under seal until
further order of the court.

IT IS FURTHER ORDERED THAT the Clerk’s Office for the United States District
Court for the District of Nevada must release the sealed indictment to the CJA Panel Resource
Attorney, who may use the information in the sealed indictment for the sole purpose of securing
defense counsel in a timely manner.

IT IS FURTHER ORDERED THAT, on the day of the arrest of the first defendant in this

case, the CJA Resource Attorney may provide defense counsel a copy of the sealed indictment.

Lyoostedy

Dated: October 15, 2019

 

United} States Magistrate J udge

 
